IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-50717
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROMAN GONZALEZ LOPEZ, also known as R.G. Lopez,

                                     Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-92-CR-215
                         - - - - - - - - - -
                            April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     R.G. Lopez appeals his sentence following remand for

conspiracy to distribute heroin and distribution of heroin.

Lopez contends that the district court erred by attributing 283.5

grams of heroin to him; increasing his offense level upward for

his role as a manager supervisor; increasing his offense level

upward for obstruction of justice; increasing his offense level

upward for abuse of a position of trust; and attributing to him




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50717
                                -2-

an amount of heroin he negotiated to sell but was incapable of producing.

     We have reviewed the record and the briefs of the parties

and we find no reversible error.   Regarding the

manager/supervisor adjustment, we affirm for essentially the

reasons relied upon by the district court.

     Regarding the attribution of 283.5 grams of heroin to Lopez,

the district court's finding that Lopez received $12,000 from a

coconspirator in October 1992 is clearly erroneous in light of

our previous opinion in Lopez's case.     However, evidence supports

finding that Lopez did receive the money in November 1992 and

reasonably could have foreseen that the money was drug-

trafficking proceeds.   United States v. Maseratti, 1 F.3d 330,

340 (5th Cir. 1993), cert. denied, 114 S. Ct. 1096, and cert.

denied, 114 S. Ct. 1552, and cert. denied, 115 S. Ct. 282 (1994).

The district court's attribution of 283.5 grams of heroin was not

clearly erroneous.

     Regarding Lopez's remaining contentions, the district court

rejected Lopez's objections to the presentence report in part

because Lopez filed those objections untimely, on the day before

sentencing.   Lopez has failed to brief whether the district court

erred by rejecting his objections as untimely.     Consequently, he

has failed to brief the proper issue for appeal.     Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   We therefore do not consider Lopez's remaining

contentions on their merits.

     AFFIRMED.